EXHIBIT 10.4
 
SERVICES AGREEMENT
 
This Services Agreement (this “Agreement”) is entered into as of September 29,
2014 (the “Effective Date”) by and between BioLife Solutions, Inc., a Delaware
corporation having its principal place of business at 3303 Monte Villa Parkway,
Suite 310, Bothell WA, 98021 (“BioLife”), and biologistex CCM, LLC, a Delaware
limited liability company having its principal place of business at 3303 Monte
Villa Parkway, Suite 310, Bothell WA 98021 (the “Company”, and together with
BioLife, the “Parties”, and each, a “Party”).
 
RECITALS
 
WHEREAS, BioLife and SAVSU Technologies, LLC, a Delaware limited liability
company (“SAVSU”) have entered into a Limited Liability Company Agreement (the
“LLC Agreement”) and a Supply and Distribution Agreement related to the
formation and operation of the Company prior to or simultaneously with the
execution of this Agreement.
 
WHEREAS, BioLife has agreed to enter into this Agreement with the Company to
provide certain services to the Company relating to the Company’s business of
manufacturing, promoting and selling controlled temperature transport containers
for the safe delivery and storage of medicines and temperature sensitive
biologics that are enabled for smart shipper capability (the “Shippers”).
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and adequacy of which the Parties acknowledge, the
Parties agree as follows:
 
1. Definitions.
 
1.1 “Agreement” has the meaning provided in the Preamble.
 
1.2 “BioLife” has the meaning provided in the Preamble.
 
1.3 “Company” has the meaning provided in the Preamble.
 
1.4 “Confidential Information” has the meaning provided in Section 10.1.
 
1.5 “Disclosing Party” has the meaning provided in Section 10.1.
 
1.6 “Effective Date”  has the meaning provided in the Preamble.
 
1.7 “Electronic Transmission” has the meaning provided in Section 12.3.
 
1.8 “Initial Term” has the meaning provided in Section 11.1.
 
1.9 “LLC Agreement” has the meaning provided in the Recitals.
 
1.10 “Monthly Expense Summary” has the meaning provided in Section 8.1(a).
 
 
1

--------------------------------------------------------------------------------

 
 
1.11 “Overhead Fee” has the meaning provided in Section 8.1(c).
 
1.12 “Parties” has the meaning provided in the Preamble.
 
1.13 “Party” has the meaning provided in the Preamble.
 
1.14 “Portal” has the meaning provided in Section 2.2.
 
1.15 “Receiving Party” has the meaning provided in Section 10.1.
 
1.16 “Renewal Term” has the meaning provided in Section 11.1.
 
1.17 “Representatives” has the meaning provided in Section 10.1.
 
1.18 “SAVSU” has the meaning provided in the Preamble.
 
1.19 “Services” means the services described in Section 2.
 
1.20 “Shippers” has the meaning provided in the Recitals.
 
1.21 “Taxes” has the meaning provided in Section 8.4.
 
1.22 “Term” has the meaning provided in Section 11.1.
 
2. Services.
 
2.1 Management and Operations.  On the terms and subject to the conditions of
this Agreement, BioLife will provide and/or cause one or more of its affiliates
and/or third parties engaged by BioLife or its affiliates to provide, services
to the Company and customers of the Company related to operations, sales,
marketing, administration, and development of software for tracking and managing
Shippers.
 
2.2 Portal Development/Maintenance. BioLife will provide the Company with
services to develop and maintain a complete, cloud based software system (the
“Portal”) that handles data and services related to the operations and
deployment of the Shippers. This includes but is not limited to default and
custom set-up, receipt of data measurements (such as temperature, GPS location,
light, shock, vibration, orientation and humidity) customer contact, shipping,
invoicing and reporting data. The portal includes, but is not limited to, data
ingestors, database, communications modules, reporting modules, browser accessed
interface, and app for smartphones and other devices in accordance with the
Minimum Viable Product Feature List at Exhibit A. The Portal shall be owned by
the Company, with no restrictions on the use of the Portal by the Company.
 
2.3 Marketing. BioLife will provide the Company with marketing services related
to product launch and adoption. These services include a marketing plan for the
product launch and first year marketing activities within three months following
the execution of this Agreement and providing the Company with resources needed
to execute the marketing plan.
 
3. Sales Minimums.
 
 
2

--------------------------------------------------------------------------------

 
 
3.1 BioLife agrees to manage the Company to achieve the following sales
minimums:
 
(a) Within 12 months of execution – deployment of at least [**Confidential
Treatment Requested**] units
 
(b) Within 24 months of execution – deployment of at least [**Confidential
Treatment Requested**] units
 
3.2 These sales minimums shall be adjusted as appropriate to take into account
any problems in performance by SAVSU of its obligations to the Company or other
factors out of the control of BioLife. Failure to meet these sales minimums
would constitute a material breach on the part of BioLife with regard to which
the Company would have the right to terminate under Section 11.2(a), and
provided further that BioLife’s obligations hereunder shall not exceed its
commitment to provide capital contributions to the Company under the LLC
Agreement.
 
4. Technical Meetings.  Each party agrees to conduct technical (e.g.,
engineering, quality) meetings with the other party in person or by conference
call regularly as agreed by the parties, and no less than monthly for the first
six months, and on an agreed upon schedule thereafter.  Meeting notice will be
given 14 days ahead of time.  Each party will provide at least one person from
its engineering personnel at the technical meetings.  Each party shall bear its
own expenses in attending such meetings.
 
5. Management Meetings.  Each party agrees to conduct management (e.g., asset
utilization, cost reduction) meetings with the other party in person or by
conference call regularly as agreed by the parties, and no less than
quarterly.  Meetings can be requested by either party as needed.  Meeting notice
will be given 14 days ahead of time.  Each party will provide at least one
person from its management personnel at the management meetings.  Each party
shall bear its own expenses in attending such meetings.
 
6. Changes to Minimum Viable Product Features.  BioLife may not change the
Minimum Viable Product Feature List for the Portal without the consent of SAVSU
so long as SAVSU is a member of the Company, which consent may be withheld only
if the proposed change is not consistent with the reasonable management of the
Company’s business.
 
7. Loans for Purchase of Raw Materials. From time to time, the Company may
request SAVSU to stock additional raw materials with long lead times to meet
anticipated demand. Any such requests will be prepaid by the Company upon
presentation of the request, with such amount to be credited in full against
future invoices from SAVSU to the Company. If the Company does not have
sufficient cash to prepay for such requests, BioLife may advance funds to the
Company to satisfy SAVSU’s prepayment requirement for the requested raw
materials. Any such advances shall be deemed to be loans to the Company from
BioLife.  All loans shall be paid as soon as possible by the Company, on terms
to be agreed, and in any case, the Company shall repay all such loans to BioLife
prior to making any distributions to its members.
 
8. Reimbursement of Costs.
 
8.1 Expenses. All operating expenses recorded by BioLife to provide the services
described in Section 2 on behalf of the Company will be reimbursed by the
Company as follows:
 
 
 
3

--------------------------------------------------------------------------------

 
(a) 
 
(b) Monthly Expense Summary. BioLife will provide the Company with a detailed
listing of all expenses incurred on behalf of the Company on a monthly basis,
including expenses related to personnel and other expenses (the “Monthly Expense
Summary”); and
 
(c) Overhead Fee. The Company will pay BioLife a fee of $30,000 per month as
payment for overhead expenses incurred by BioLife that are not directly charged
to the Company in the Monthly Expense Summary (the “Overhead Fee”). This amount
will be reviewed annually and adjusted as necessary to reflect the estimated
overhead to be incurred.
 
8.2 Invoices.  BioLife will provide the Company with an invoice which includes
the Monthly Expense Summary and the Overhead Fee within ten (10) days of the end
of each month.
 
8.3 Payment Terms.  Invoices shall be due ten (10) days from the date of the
monthly invoice.  All amounts shall be paid in U.S. Dollars. If the Company is
not able to pay any invoice from BioLife for such expenses when due, any unpaid
amounts shall be deemed to be loans to the Company from BioLife.  All loans
shall be paid as soon as possible by the Company, on terms to be agreed, and in
any case, the Company shall repay all such loans to BioLife prior to making any
distributions to its members.
 
8.4 Taxes.  Any taxes, levies or similar governmental charges, now in force or
enacted in the future, however, designated (“Taxes”) including related penalties
and interest, imposed by any governmental authority on or measured by the
activities described herein shall be paid by the Company in addition to the
amounts invoiced.  The Company shall pay, or reimburse BioLife for the payment
of all Taxes including related penalties and interest, except Taxes for which
the Company has provided a certificate of exemption or resale acceptable to both
BioLife and the appropriate taxing authority.
 
9. Warranties.
 
9.1 Portal Warranty.
 
(a) BioLife warrants to the Company that the Portal shall in all material
respects include the features listed in the Minimum Viable Product Feature List;
provided, however, that the Company acknowledges that the nature of technology
does not and in the future will not allow for the use of the Portal to be
continuous and error-free, and that interruptions, crashes, downtime, delays,
security issues, and other problems in the Portal are likely to occur from time
to time.
 
(b) BioLife warrants to the Company, that, to the best of the Company’s
knowledge, the Portal shall not infringe any copyright rights or misappropriate
any trade secrets of any third parties.
 
9.2 Services Warranty.  BioLife warrants to the Company that it shall provide
the Services in a businesslike, conscientious and professional manner; it has or
will obtain any necessary permits or licenses to perform the Services; and it
will comply with all applicable laws or regulations in performance of the
Services.
 
 
4

--------------------------------------------------------------------------------

 
 
9.3 Other Warranties.  Each Party hereto warrants to the other Party that such
Party has full power to enter into this Agreement and perform the obligations
set forth herein, and such ability is not materially limited or restricted by
any agreements or understandings between either Party and other persons or
companies.
 
9.4 DISCLAIMER.  THE WARRANTIES SET FORTH HEREIN ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY
BIOLIFE, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
 
10. Confidentiality.
 
10.1 Confidential Information.  For purposes of this Agreement, the term
“Confidential Information” means, with respect to each of the Parties and each
of their respective affiliates (each, a “Disclosing Party”), information that is
proprietary to the Disclosing Party, including patent applications, know-how,
designs, formulas, processes, technology, plans, data, trade secrets,
inventions, discoveries, improvements and ideas or works of authorship or other
information relating to its business; information concerning any of its past,
current or possible future products or projects; information about its research,
development, purchasing, accounting, marketing, or selling of products or
services; and information concerning any of its past, current or possible future
customers or business prospects.  Confidential Information will include
information furnished in both written and oral form to a Party (the “Receiving
Party”) or any of their respective directors, officers, employers, agents or
advisors (collectively, such Party’s “Representatives”).  The terms of this
Agreement constitute Confidential Information.  Confidential Information will
not include (a) any information lawfully in the possession of the Receiving
Party prior to the date of disclosure thereof by the Disclosing Party or its
Representatives, on a non-confidential and lawful basis, (b) any information
which is in the public domain or hereafter becomes a part thereof through no
fault of the Receiving Party, (c) any information that becomes available to the
Receiving Party on a non-confidential and lawful basis from a source other than
any other Person bound by this Agreement, or (d) any information disclosed from
one Person bound by this Agreement to another which is expressed in writing by
the Disclosing Party to be non-confidential.  Each Party acknowledges that the
Confidential Information derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use.
 
10.2 Protection of Confidential Information.  Except as otherwise may be
specifically provided herein, each Party shall hold all Confidential Information
of a Disclosing Party in the strictest confidence and shall disclose such
Confidential Information only to its respective Representatives who have a need
to know such information, which Representatives shall also hold such information
in the strictest confidence.  Further, each Party agrees that it (i) shall use
each Disclosing Party’s Confidential Information solely and exclusively for
carrying out the purposes of, or its rights under, this Agreement and shall not
otherwise utilize a Disclosing Party’s Confidential Information for the benefit
of the Receiving Party or any third party.  Each Receiving Party will direct its
Representatives to treat a Disclosing Party’s Confidential Information in
accordance with this Agreement and to exercise such precautions or measures as
may be reasonable in the circumstances to prevent improper use of such
Confidential Information by them, and each Receiving Party will be responsible
for any breaches by such Representatives of this Agreement.  Each Receiving
Party shall take, at its sole cost and expense, all reasonable measures,
including but not limited to court proceedings, to restrain its Representatives
(or former Representatives) from unauthorized disclosure or use of a Disclosing
Party’s Confidential Information.  Each Receiving Party agrees that, at the
Disclosing Party’s request, it will cooperate, and will cause its
Representatives to cooperate, fully with the Disclosing Party in any and all
legal action taken by the Disclosing Party to protect the Disclosing Party’s
rights in its Confidential Information.
 
 
5

--------------------------------------------------------------------------------

 
 
10.3 Compelled Disclosure.  This Agreement does not prohibit the disclosure of
Confidential Information where applicable law requires, including, but not
limited to, disclosure in response to subpoenas and/or orders of a governmental
agency or court of competent jurisdiction and any disclosures necessary to
comply with applicable securities laws.  In the event the Receiving Party is
required to disclose Confidential Information in response to subpoenas and/or
orders of a governmental agency or court of competent jurisdiction, the
Receiving Party shall promptly notify the Disclosing Party in writing, and
cooperate, and cause its Representatives to cooperate, at the Disclosing Party’s
sole expense, with the Disclosing Party in seeking to limit the disclosure of
such Confidential Information.  In the event that a protective order or other
remedy is not promptly obtained to limit the disclosure, the Receiving Party or
any Representative to whom the Receiving Party transmits the Disclosing Party’s
Confidential Information shall furnish only that portion of the Disclosing
Party’s Confidential Information which in the opinion of such person’s counsel
is legally required and shall exercise its best efforts to obtain a protective
order or other reliable assurance that confidential treatment shall be accorded
to the Disclosing Party’s Confidential Information.
 
10.4 Return of Information.  Upon any termination, cancellation or expiration of
this Agreement, or upon the Disclosing Party’s request for any reason (other
than in breach of this Agreement), the Receiving Party shall return promptly to
the Disclosing Party or certify the destruction of the originals and all copies
of any written documents, tools, materials or other tangible items containing or
embodying Confidential Information of the Disclosing Party; provided, however,
that the Receiving Party shall be entitled to retain one copy of Confidential
Information of the Disclosing Party as is necessary as a record as to what is
confidential and what was returned or destroyed.  Notwithstanding the foregoing,
a Receiving Party shall not be required to attempt to permanently delete
Confidential Information electronically captured by its automated archival
back-up systems.
 
10.5 Remedies.  The Receiving Party agrees that its obligations provided in this
Section 10 are necessary and reasonable in order to protect the Disclosing Party
and its business, and expressly agrees that monetary damages may be inadequate
to compensate the Disclosing Party for any breach by the Receiving Party of its
covenants and agreements set forth in this Agreement.  Accordingly, each
Receiving Party agrees and acknowledges that in the event of any such breach or
threatened breach, in addition to any other remedy that may be available in law,
in equity or otherwise, the Disclosing Party shall be entitled to seek and
obtain injunctive relief against the threatened breach of this Agreement or the
continuation of any such breach by the Receiving Party, without the necessity of
proving actual damages.
 
10.6 Survival.  The terms and provisions of this Section 10 will survive any
termination of this Agreement for a period of five years and shall bind the
Parties’ successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
 
11. Term and Termination.
 
11.1 Term.  This Agreement shall commence as of the Effective Date and shall
continue for twenty (20) years following the Effective Date (“Initial Term”)
unless sooner terminated as set forth herein.  This Agreement may only be
extended thereafter pursuant to agreement of the parties in writing (with any
such extensions being a “Renewal Term”).  The Initial Term and any Renewal Terms
are referred to jointly as the “Term.”
 
11.2 Early Termination.
 
(a) If either Party is in material breach of any of its obligations under this
Agreement and fails to cure that breach within one hundred eighty days (180)
days after receipt of written notice of such breach from the nonbreaching Party,
the nonbreaching Party may terminate this Agreement immediately by giving
written notice of such termination.
 
(b) This Agreement shall terminate automatically on the dissolution of the
Company.
 
11.3 Effects of Termination.
 
(a) Upon any expiration or termination of this Agreement, in addition to the
Parties’ other rights and remedies at law and in equity, the Parties shall
negotiate in good faith the delivery of Services to any existing customers of
the Company for a transition period to be agreed upon, not to exceed three
(3) months from the effective date of termination, subject to the payment terms
of Section 8.
 
(b) Notwithstanding the expiration or termination of this Agreement, any
provision of this Agreement shall survive termination that by its nature is
necessary to permit the Parties to perform their respective obligations for the
transition period provided under Section 11.3(a), that applies to the Parties’
relationship generally or that relates to payments payable for Services rendered
to the Company.
 
12. Miscellaneous.
 
12.1 Independent Contractors.  Notwithstanding anything else set forth herein to
the contrary, the relationship of the Parties is that of independent contractor,
and nothing herein shall be construed to create a partnership, joint venture,
franchise, employment, or agency relationship between the Parties.  Neither
Party shall have authority to enter into agreements of any kind on behalf of the
other Party, nor shall either Party have the power or authority to bind or
obligate the other Party in any manner to any third party.  BioLife shall be
responsible for the timely withholding and payment of all taxes in connection
with the Services (including for BioLife’s employees who provide any Services),
including federal, state and local income tax, social security tax, Medicare
tax, unemployment insurance taxes, and any other taxes or fees or the like.
 
12.2 Assignment.  Neither Party may assign any of its rights or obligations
hereunder in whole or in part without the prior written consent of the other
Party.  Any attempted assignment in violation of this provision shall be null,
void and without legal effect.
 
 
7

--------------------------------------------------------------------------------

 
 
12.3 Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing.  Without limiting the manner by which written notice may otherwise be
given, any notice shall be effective if given by a form of receipt verified
Electronic Transmission consented to in writing by the Person to whom the notice
is given, which consent has not been revoked in writing.  “Electronic
Transmission” means any form of receipt verified communication, not directly
involving the physical transmission of paper that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.  Notice will be deemed to have been given (i) when delivered if
personally delivered by hand (with written confirmation of receipt), (ii) when
received if sent by a nationally recognized overnight courier service (receipt
requested), (iii) five Business Days after being mailed if sent by first class
mail, return receipt requested, (iv) when receipt is acknowledged by an
affirmative act of the party receiving notice, (v) if sent by facsimile or
electronic mail to the Person, when directed to a number or address, as
applicable, at which the Person receiving the notice has consented to receive
notice in this manner.  All notices to the Company shall be addressed to the
addresses set forth below, or to such other address as a Party may provide in
accordance with this Section 12.3.
 
If to the Company:
 
Mike Rice, President
biologistex CCM, LLC
3303 Monte Villa Parkway, #310
Bothell, WA 98021


If to BioLife:
 
Daphne Taylor, CFO
BioLife Solutions, Inc.
3303 Monte Villa Parkway, #310
Bothell, WA 98021


12.4 Headings.  The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
12.5 References.  References to Sections, Exhibits and like references are to
Sections and Exhibits and the like of this Agreement unless otherwise expressly
provided.
 
12.6 Construction.  The word “including” means “including without
limitation.”  The use of the masculine, feminine or neuter gender or the
singular or plural form of words will not limit any provisions of this
Agreement.
 
12.7 Governing Law.  All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by the internal
laws of the state of Delaware, without giving effect to any choice of law
provisions thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
12.8 Venue.  Any action at law, suit in equity, or judicial proceeding of any
kind arising directly, indirectly, or otherwise in connection with, out of,
related to or from this Agreement or the relationship between the Parties shall
be litigated only in the courts located in King County, State of Washington, and
the Parties waive any right they may have to challenge the jurisdiction of this
court or seek to bring any action in any other forum, whether originally or by
transfer, removal, or change of venue.
 
12.9 Entire Agreement; Amendments.  This Agreement, including the Exhibit
attached hereto, constitutes the entire agreement between the Parties concerning
the subject matter hereof, and supersedes and replaces all prior or
contemporaneous understandings or agreements, written or oral, regarding such
subject matter.  No amendment to or modification of this Agreement will be
binding unless in writing and signed by a duly authorized representative of both
Parties.
 
12.10 Severability.  If any provision or provisions of this Agreement shall be
determined to be unenforceable, then the Parties shall in good faith negotiate
for a substitute provision addressing the same subject matter as the
unenforceable provision(s) as may then be considered to be enforceable;
provided, however, that if no substitute provision can be formulated which shall
be accepted by the Parties as enforceable, this Agreement shall nonetheless
continue in full force and effect with the unenforceable provision(s) stricken
herefrom.
 
12.11 Waiver.  The failure or delay of either Party to enforce at any time any
provision hereof shall not be construed to be a waiver of such provision or of
the right thereafter to enforce each and every provision.  No waiver by either
Party to this Agreement, either express or implied, of any breach of any term,
condition, or obligation of this Agreement, shall be construed as a waiver of
any subsequent term, condition, or obligation of this Agreement.
 
12.12 Execution.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original hereunder.  Each Party agrees to be
bound by its own facsimile or telecopy signature, and accepts the facsimile or
telecopy signature of the other Party hereto.
 
12.13 Remedies.  All remedies set forth in this Agreement are cumulative and in
addition to any other or further remedies provided in law or in equity.
 
12.14 Construction.  Words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a section or
paragraph in which such words appear, unless the context otherwise
requires.  The singular shall include the plural, unless the context otherwise
requires.  Whenever the word “include,” “includes” or “including” appears in
this Agreement, it shall be deemed in each instance to be followed by the words
“without limitation.”
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized and empowered officer and representatives as of the
Effective Date.
 


 
BIOLOGISTEX CCM,
LLC                                                                  BIOLIFE
SOLUTIONS, INC.
 
By:  /s/ Mike Rice                                                      By:  /s/
Daphne Taylor                                   
                                                                
Name:  Mike
Rice                                                               Name:  Daphne
Taylor
Title:  President                                                                  Title:  Chief
Financial Officer
 
Attachment:
Exhibit A – Portal Minimum Viable Product Feature List
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Portal: Minimum Viable Product Feature List


[**Confidential Treatment Requested**]
 
11
 
 